Appeals from D. C. W. D. Mo. Probable jurisdiction noted. Cases consolidated and one hour allotted for oral argument. Judgment of the District Court, dated December 29, 1967, stayed pending final decisions on the appeals. Motion to advance denied; State of Missouri authorized to conduct 1968 congressional elections under and pursuant to 1967 Missouri Congressional Reapportionment Act, Mo. Rev. Stat., §§ 128.203-128.305 (Cum. Supp. 1967). See Martin v. Bush, 376 U. S. 222, 223; cf. Lucas v. Colorado Gen. Assembly, 377 U. S. 713, 739; Roman v. Sincock, 377 U. S. 695, 711-712; WMCA, Inc. v. Lomenzo, 377 U. S. 633, 655; Burns v. Richardson, 384 U. S. 73, 97-98.
Reported below: 279 F. Supp. 952.